PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/481,877
Filing Date: 30 Jul 2019
Appellant(s): ARIZONA BOARD OF REGENTS ON BEHALF OF THE UNIVERSITY 
OF ARIZONA



__________________
Stuart H. Mayer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/04/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues in the last paragraph on page 5 of the brief that “the Examiner has failed to demonstrate that FIG. 17 of Horth shows or suggests that a segmented tapered waveguide may
be employed when the optical coupling arrangement employs an overlapping region instead of
end-coupling region”. One cannot show nonobviousness, however, by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Horth reference has not been relied upon for teaching that “a segmented tapered waveguide may be employed when the optical coupling arrangement employs an overlapping region instead of end-coupling region”.  This is because the Finisar reference already teaches an optical coupling arrangement that employs an overlapping region instead of an end-coupling region. As explained on page 4 of the Office action of 10/28/2021, Finisar teaches a tapered-waveguide output port (208) that includes an inverse tapered portion overlapping a portion of the second waveguide (224) to define an overlapping region as seen in FIG. 3A of Finisar which has been reproduced below. 

    PNG
    media_image2.png
    1077
    829
    media_image2.png
    Greyscale

As seen in FIG. 3A of Finisar, the tapered-waveguide output port (208) includes an inverse tapered portion within the region between lines 3 and 4 that overlaps a portion of the second waveguide (224) to define an overlapping region. If Horth alone taught both the tapered-waveguide output port that includes an inverse tapered portion overlapping a portion of the second waveguide, and that the tapered waveguide is segmented in one embodiment, it may have been considered an anticipatory reference. Appellant’s arguments suggest that for the obviousness rejection to be valid, the Horth reference must show that the segmented tapered waveguide overlapped with the second waveguide (see brief p. 5). In other words, Appellant’s argument suggests that a single reference must provide all of the claim limitations for a valid obviousness rejection. Contrary to Appellant’s suggestion, a valid obviousness rejection may use two or more references to teach all of the claim limitations as long as a rationale is provided as to why one of ordinary skill in the art would combine the teachings and that the combination would have a reasonable expectation of success. 
In the obviousness rejection in the Office action of 10/28/2021, all of the claim limitations are taught by the combination of Finisar and Horth, and a rationale for combining features is provided. Specifically the rejection states that by providing a segmented tapered waveguide to the Finisar device would increase coupler efficiency and enable the relaxation of alignment tolerances (Office action p. 5). Appellant’s first argument does not address the provided rationale, but rather attempts to unravel the obviousness rejection by pointing out that Horth does not expressly teach the limitations provided by Finisar. For this reason, Appellant’s first argument is found to be unpersuasive. 

On page 6 of the brief, Appellant continues to focus the arguments on portions of Horth not specifically relied upon in the rejection and on prior arguments presented and replies by the Examiner in previous correspondence. The Arguments do not specifically address the merits of the rejection as presented. On page 7 of the brief, Appellant argues that “the teachings of Horth are not applicable to waveguide tapers in general and also not to waveguides that are optically coupled in a vertical direction”. It is noted, however, that Horth states that “[p]rior art tapers have been generally high loss and absorb valuable die footprint. In contrast the inventors demonstrate a small low loss waveguide taper designed using a methodology they refer to a ‘constant loss’”. See the Abstract of Horth. The “small low loss waveguide taper” disclosed by Horth would have obviously been useful as the tapered-waveguide output port (208) disclosed by Finisar. Furthermore, Figure 17 of Horth shows waveguides (1760) and (1780) that are optically coupled in a vertical direction.  See also paragraph [0087] of Horth.  Thus, contrary to Appellant’s assertion, the teachings of Horth are also applicable to “waveguides that are optically coupled in a vertical direction”. Appellant’s statement quoted above, that the teachings of Horth are not applicable to waveguide tapers in general and not applicable to waveguides that are optically coupled in a vertical direction, ignores the knowledge and understanding of one who is of ordinary skill in the art. As shown above, Horth strongly suggests that its teachings were applicable to various arrangements. But even without this suggestion, one skilled in the art seeing the Horth segmented taper waveguide arrangement, and understanding its benefits of reducing loss, could easily understand how a segmented tapered waveguide may prove beneficial in various coupling arrangements, including vertical coupling. Appellant’s arguments seem to suggest that one of ordinary skill would know nothing of the waveguide coupling arts except what is expressly taught and specifically shown in the cited prior art references. A proper obviousness analysis requires that the examiner resolve the level of ordinary skill in the art. In this case, this skilled artisan could easily understand the benefits of the Horth segmented tapered arrangement as applied to the vertical coupling of Finisar. Appellant’s arguments do not attempt to address why one skilled in the art would not grasp these benefits.
On page 7 of the brief, Appellant further argues and “one of ordinary skill in the art would have no reason to combine the teachings of Finisar and Horth in the manner proposed by the Examiner since Finisar shows a coupling arrangement with overlapping waveguides”. What is really being argued here is, because one of ordinary skill in the art cannot rely on their knowledge in the art, but must only rely on the teachings of the two cited references, one of ordinary skill in the art would have no reason to combine the teachings of Finisar and Horth in the manner proposed by the Examiner. This reasoning is not consistent with the MPEP and caselaw governing the application of 103 obviousness rejections. Also, when arguing that one of ordinary skill in the art would have “no reason” to combine, the rationale provided in the rejection is completely ignored. 
	
Section II. of Appellant’s argument states “The advantages of the segmented waveguide in Horth for performing mode matching are not applicable to the couplings of Finisar and Barwicz and therefore one of ordinary skill would not modify the teachings of Finisar or Barwicz with the teachings of Horth. The paragraphs that follow this statement only address statements made by Examiner in prior correspondence. They do not actually provide support for the statement. There are no substantive reasons given as to why the advantages of the segmented waveguide in Horth are not applicable to the couplings of Finisar and Barwicz. The discussion of paragraph [0061] of Horth does not provide anything meaningful to support the stated argument. 
On page 8 of the brief, Appellant argues that “[o]nly with the improper use of hindsight is there any reason to modify Finisar or Barwicz in the manner proposed by the Examiner”.  However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). It is submitted that the Office action only relied upon the teachings of the prior art and did not include knowledge gleaned only from applicant’s disclosure. Specifically the Office action relied upon the express teaching of Horth that the use of the segmented tapered waveguide would reduce loss, thereby increasing coupling efficiency and enable the relaxation of alignment tolerances. Again, these benefits are not addressed in the brief.

On page 8 of the brief, Appellant further discusses the Constant Loss Tapers (CLTs) and Segmented Constant Loss Tapers (SEG-CLTs) disclosed by Horth. In response, the examiner submits that the SEG-CLTs disclosed by Horth would be viewed by one of ordinary skill in the art simply as a species of the CLTs disclosed by Horth, i.e., both the CLTs and SEG-CLTs of Horth comprise constant loss tapers. Therefore, it is reasonable for the skilled artisan to assume that the SEG-CLTs of Horth would share the same characteristics mentioned in paragraph [0061] of Horth with respect to CLTs. As above, Appellant’s argument tends to ignore the knowledge and understanding of one having ordinary skill in the art.

On page 9 of the brief, Appellant further argues that “Horth employs such a segmented taper in an end-coupled arrangement for a very particular purpose that is applicable only to end-coupled arrangements and not coupling arrangements as in Finisar, Barwicz and the claimed invention, which employ an overlapping region instead of an end-coupling region”.  In response it is noted that nowhere does Horth mention or suggest that segmented tapers are applicable only to end-coupled arrangements. This point is key to all of Appellant’s arguments. Clearly Horth teaches the segmented tapered waveguide used in a coupling arrangement. According to Appellant, because Horth appears to show an end-coupled arrangement then the skilled artisan would ONLY recognize the benefits of the segmented tapered waveguide in an end-coupled arrangement and NEVER consider the use of the segmented tapered waveguide in any other coupling arrangement. This line or argument is both illogical and ignores the knowledge and understanding of one having ordinary skill in the art. Further, Horth teaches using his waveguide tapers with the overlapping waveguides (1760) and (1780) shown in his FIG. 17 is evidence that the segmented tapers of Horth may be employed in coupling arrangements similar to those of Finisar and Barwicz.  See also paragraph [0087] of Horth.  

On page 10 of the brief, Appellant further argues that “the Examiner has failed to establish that one of ordinary skill would recognize that the segmented taper in Horth can be used for the entirely different purpose for which it is employed in the present invention”. In response, the examiner submits that Horth was not applied as an anticipatory reference and, therefore, is not required to teach the same purpose employed in the claimed invention. As explained on pages 3, 4, and 7 of the Office action, both Finisar and Barwicz each disclose tapered waveguides used for the same purpose as the claimed invention, i.e., to enable an adiabatic transition of an optical signal between overlapping waveguides.   




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Omar R Rojas/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        

Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.